Opinion by
William W. Porter,
The common-law power of the court below to set aside the judgment and grant a new trial was manifestly exhausted by the order of March 7, 1898, discharging the rule. Such power ends at the expiration of the term at which the judgment is entered (Hill v. Egan, 2 Pa. Superior Ct. 596), although a motion made within the term may be disposed of at a subsequent term: Lance v. Bonnell, 105 Pa. 46. The leave given on March 9, 1898, to reargue did not reopen the order of March 7,1898. The two orders were not “ legally contemporaneous,” as in Van Vliet v. Conrad, 95 Pa. 494, and the leave to reargue was subsequently, on June 9,1898, withdrawn by the court. In this view of the case, the court was without power to make the order of June 24, 1898, from which this appeal is taken. There was no equitable jurisdiction in the court to make it, in the absence of any allegation of fraud practised in procuring it and the case of Fisher v. The Railway, 185 Pa. 602, is not therefore in point.
The order of the court below is reversed.
Rice, P. J., and Beaver, J., dissent.